Defendant-appellant Kaiser Foundation Health Plan of Ohio filed this appeal pursuant to the trial court's granting of the motion for prejudgment interest of plaintiff-appellee Carl Nash.
Appellant's Assignment of Error:
"The trial court abused its discretion in awarding prejudgment interest when plaintiff failed to demonstrate that he acted in good faith and that the defendant-appellant lacked good faith."
Prejudgment interest is provided for in R.C. 1343.03(C), which reads as follows:
"(C) Interest on a judgment, decree, or order for the payment of money rendered in a civil action based on tortious conduct and not settled by agreement of the parties, shall be computed from the date the cause of action accrued to the date on which the money is paid, if, upon motion of any party to the action, the court determines at a hearing held subsequent to the verdict or decision in the action that the party required to pay the money failed to make a good faith effort to settle the case and that the party to whom the money is to be paid did not fail to make a good faith effort to settle the case."
Appellant contends that the appellee did not meet his burden of proof under Kalain v. Smith (1986), 25 Ohio St.3d 157, 25 OBR 201, 495 N.E.2d 572. In the syllabus, the Supreme Court set forth the following standard for determining when to award prejudgment interest:
"A party has not `failed to make a good faith effort to settle' under R.C. 1343.03(C) if he has (1) fully cooperated in discovery proceedings, (2) rationally evaluated his risks and potential liability, (3) not attempted to unnecessarily delay any of the proceedings, and (4) made a good faith monetary settlement offer or responded in good faith to an offer from the other party. If a party has a good faith, objectively reasonable belief that he has no liability, he need not make a monetary settlement offer."
The court went on to hold:
"The decision as to whether a party's settlement efforts indicate good faith is generally within the sound discretion of the trial court. Huffman v. Hair Surgeon, Inc. (1985), 19 Ohio St.3d 83
[19 OBR 123, 482 N.E.2d 1248]. This court will not overturn a finding on this issue unless the trial court's actions indicate an abuse of discretion." Id. at 159, 25 OBR at 203, 495 N.E.2d at 574.
The standard for abuse of discretion was set forth inHuffman v. Hair Surgeon, Inc. (1985), 19 Ohio St.3d 83, 19 OBR 123, 482 N.E.2d 1248, as the *Page 235 
court discussed prejudgment interest. The court stated at 87, 19 OBR at 126-127, 482 N.E.2d at 1251-1252:
"We now turn to the issue concerning the correctness of the award of prejudgment interest. We first note that such awards are within the sound discretion of the trial court.Cincinnati Ins. Co. v. First Natl. Bank (1980), 63 Ohio St.2d 220,226 [17 O.O.3d 136, 139, 407 N.E.2d 519, 523]. We have repeatedly held that `[t]he term "abuse of discretion" connotes more than an error of law or of judgment; it implies that the court's attitude is unreasonable, arbitrary or unconscionable.Steiner v. Custer (1940), 137 Ohio St. 448 [19 O.O. 148,31 N.E.2d 855]; Conner v. Conner (1959), 170 Ohio St. 85
[9 O.O.2d 480, 162 N.E.2d 852]; Chester Township v. Geauga Co. BudgetComm. (1976), 48 Ohio St.2d 372 [2 O.O.3d 484, 358 N.E.2d 610].'State v. Adams (1980), 62 Ohio St.2d 151, 157-158 [16 O.O.3d 169, 172-173, 404 N.E.2d 144, 148-149]; Blakemore v. Blakemore
(1983), 5 Ohio St.3d 217, 219 [5 OBR 481, 482, 450 N.E.2d 1140,1141].
"`"[A]n abuse of discretion involves far more than a difference in * * * opinion * * *. The term discretion itself involves the idea of choice, of an exercise of the will, of a determination made between competing considerations. In order to have an `abuse' in reaching such determination, the result must be so palpably and grossly violative of fact and logic that it evidences not the exercise of will but perversity of will, not the exercise of judgment but defiance thereof, not the exercise of reason but rather of passion or bias. * * *"' State v.Jenkins (1984), 15 Ohio St.3d 164, 222 [15 OBR 311, 361,473 N.E.2d 264, 313]."
In the case sub judice, the trial court properly held a hearing on the motion for prejudgment interest, and both parties were afforded an opportunity to present evidence. The trial judge was aware that a mistrial was declared during the first trial as a result of comments made by appellee. Although it is curious that prejudgment interest is to be awarded for a period of delay caused by appellee, the statute clearly states the interest shall be computed from the date the cause of action accrues to the date on which the money is paid. R.C. 1343.03(C). There is no provision for awarding prejudgment interest piecemeal. After a review of the hearing transcript, we cannot find that the court's attitude was unreasonable, arbitrary or unconscionable. We find no abuse of discretion.
Appellant's assignment of error is not well taken, and the judgment of the trial court is affirmed.
Judgment affirmed. *Page 236 
JAMES D. SWEENEY and JACKSON, JJ., concur.
KRUPANSKY, C.J., dissents.
JAMES W. JACKSON, J., of the Lake County Court of Common Pleas, sitting by assignment.